NATIONWIDE MUTUAL FUNDS Nationwide Fund Nationwide Global Equity Fund Nationwide Growth Fund Nationwide International Value Fund Nationwide Small Company Growth Fund Nationwide U.S. Small Cap Value Fund Supplement dated May 16, 2014 to the Prospectus dated March 1, 2014 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Effective immediately, Edward Herbert no longer serves as portfolio manager to the Nationwide Fund.Accordingly, all references to, and information regarding, Edward Herbert in the Prospectus, are deleted in their entirety. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
